Title: To Benjamin Franklin from Alexander Small, 1 December 1764
From: Small, Alexander
To: Franklin, Benjamin


Dear Sir
London Decr 1st 1764
Having called on our Friend in Craven Street who informed me that my former Letter was not yet gone I give you this second trouble to acquaint you that the sturgeon you recommended to Dr. Templeman was examined a few days ago, and did not give Satisfaction. The Baltick Sturgeon has no Spices added to it. Capt. Blake was of Opinion that the fish was boiled immediately after it was caught, which rendered it extremely hard. It was much too Salt, and of that red Colour which Salt Petre gives: and notwithstanding the quantity of Salt there was a putred taint. Should not sturgeon be preserved something on the Principle of the Berwick pickled Salmon, which you know has very little salt? How that is done I know not; tho’ I dare say it is not a secret, being in so many hands. All the Sturgeon we have had sent from America has been much broken. I think it would be right to imitate the Berwick people in their small flat Kits. The Baltick Sturgeon is all bound round to prevent its breaking. Yours was not. I give these hints that the error may perhaps be amended.

We have since my last passed a severe Censure of Inefficacy on the Ingine for rooting up trees. Indeed I think this pretended Improvement is not so good as the Original Berne Machine; I mean the 2d Edition of it, which seems much preferable to what we saw. My Namesake the Virginian Professor is here; and desires to be most particularly remembered to you. I mentioned to him your Idea, of pulling them down by a force applied to a streight Rope. He says it will certainly do, and spoke of it as a new Mechanical Power not attended to by Mathematicians. I told him of your Clock weight. The first thing that made him attend to it was, the practice of Sea Men, who when they have a very great weight to raise, or a great force to exert, do not pull the rope down, as in common, but pull it to them out of the right line, and thus keeping what they have got, convey the rope to others who secure it. This repeated, overcomes almost any resistance.
The News Papers have informed you that the Greenwich Observer Mr. Bliss is dead. Mr. Mitchell being much connected with Sir G: Saville, and therefore with the Minority, has unsuccessfully offered himself a Candidate. From the same Motive, on his Attachment to the Minority, he opposed Lord Sandwich at Cambridge. This our Friend Dr. Pringle took much amiss, because Mr. Mitchell had so lately lain under an Obligation to the Ministry. I endeavoured to plead the Character of the Man he opposed: but in vain. In the affair of the £5000 which was to have been given to Mr. Harrison, Mr. Mitchell seemed to sacrifice his own Opinion to that of the Lords joined with him in the Commission. The Dr. thought this rather mean, as it certainly was, if Mr. Mitchell could act so. There is however on the whole a shyness between them, so that I fear our C[l]ub has lost another excellent Member. Indeed now that he is married and left Cambridge, living retired near Newark, I suppose he would seldom visite us.
Rival geniuses are apt to be highly Jealous of one another. This is the Case between Cumming the Watch Maker; (a very ingenious Man, and excellent Mechanick) and Mr. Harrison. They were formerly very intimate, and Mr. Harrison, who is frank and open, freely answered many questions that Cumming asked him. Whether from this Source, or from his own Noddle, I shall not determine, but Cumming thinks that he can make a Watch which shall answer the purpose of the Longitude, and therefore is become an Enemy to Harrison, or at least wants much to come in for an equal share of the glory, and therefore throws every rub in the way that he can. I do beleive that it was he who put the Commissioners of [off] the £5000 on demanding Conditions of Mr. Harrison, which the Act did not warrant them, in the Opinion of most people. Mr. Short was the only one who opposed these Lords, and stood firm to Harrison. Mr. Short is a Candidate for Greenwich but having opposed Lord Morton in the £5000 afair, Lord Morton now opposes him and gives it as a reason, that Mr. Short is a Scotch Man, though he acknowledges that he is the fittest for it of any Man. These two who would have done honour to the place, being thus laid aside, I beleive the Tory Interest, at present all powerful, will get it for an Oxonian, who never made an Observation. What Candide Patrons we are of the Sciences!
The Persons to whom the Commissioners of Longitude gave the Observation made at Barbadoes and Portsmouth in order to ascertain the merit of Mr. Harrison’s Watch have brought it so much within the Mark, that his Enemies are much at a loss how to act. The Gentlemen of the Law say that if there is Law in England, Mr. Harrison is sure of £20,000: and he is determined to adhere to the Law. There will not probably be a board of Longitude till the Parliament meets.
In our late Peace, we were guilty of the greatest Error in Politicks, in not restoring Canada to France, that so you might be a Check on one another. We have left your western World almost independant, and are now more afraid of your shaking us off, than of any other object what ever. In order to preserve a Military Awe over you, we are likeways obliged to raise taxes. With our short Sighted Politicians, Smugling in general must be suppressed. They cannot distinguish where it may be beneficial. These are two Subjects which want much to be put in a proper light, both on your and our Account. Your Friends here wish you would once more take Pen in hand, and again give us the Information so much wanted of the Policy which ought to be followed in regard to your Continent.

Dr. Pringle will write to you by the Mail, and give all the literary News. I do not recollect any thing else worth troubling you with, and am Dear Sir Your affectionate humble Servant
Alexr Small
